Citation Nr: 1705528	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-43 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as on a secondary basis. 
 
2.  Entitlement to a total rating based on individual unemployability (TDIU).   


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983 and from January 1984 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran previously claimed entitlement to service connection for a low back disability; this claim was denied in June 2006 and December 2007 rating decisions. In October 2012, the Board found that evidence received since the December 2007 rating decision, raised a reasonably possibility of substantiating the Veteran's claim, and then remanded the claim, as well as the TDIU claim for further development.  In January 2013 a supplemental statement of the case (SSOC) was issued and the case was returned to the Board. 

The Board then remanded the case in September 2013, for additional development.  The case has since been returned to the Board. 


FINDINGS OF FACT

1. The Veteran's low back disability, was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by the service-connected ankle, foot, or right knee conditions.

2. Prior to June 2, 2008, the evidence of record does not persuasively show that the Veteran's service-connected disabilities preclude him from following a substantially gainful occupation.  

3. Starting June 2, 2008, the Veteran has a total rating for major depressive disorder, and does not allege, nor does the record show, that his remaining service-connected disabilities (degenerative joint disease of the right knee, left ankle fracture, right knee instability, and bilateral calcaneal spurs) render him unemployable.


CONCLUSION OF LAW

1.  The criteria to establish service connection for a low back disability, to include as secondary to the service connected disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).

2.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as set out at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The RO issued a February 2006 preadjudicatory notice letter to the Veteran addressing a low back disability, and a November 2012 notice letter to the Veteran addressing a back condition to include as secondary to a service connected disability, and entitlement to a TDIU, which met the notice requirements.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service treatment records, and lay statements in support of the claim.  The record also includes VA treatment records and VA examination reports from November 2007, December 2012 and August 2014, which may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and an opinion was obtained addressing the cause of the Veteran's low back disability, and his capability of performing the physical and mental acts required by employment, which as will be explained below was adequate for purposes of adjudicating the appeal.  Therefore the Board finds that the duty to assist has been satisfied.  

The Board notes that the case was remanded in October 2012, and in September 2013 for medical opinions which were obtained.  The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Entitlement to service connection for a low back disability

A.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, this is taken to mean that in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Certain chronic diseases, such as arthritis, if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With certain chronic diseases shown as such in service (or within the presumptive period under § 3.307), as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under section 3.309(a) may be established through a showing continuity of symptomatology since service).

Service connection may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a),(b).  See also Allen v. Brown, 439, 448 (1995) (explaining the application of section 3.310(b)); Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining the application of section 3.310(a)).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

B. Facts and Analysis

The Veteran has contended that his current low back disability is either the direct result of service or, in the alternative, proximately related to a service-connected disability.  

The Veteran's service treatment records show that in March 1981, he experienced back pain during a basketball game after he jumped and fell and hit the floor; dorsal muscle strain was diagnosed.  Although there are numerous subsequent service treatment records, none mention back complaints.  The report of medical history prepared in connection with his separation from service in 1983, reveals he denied experiencing recurrent back pain, and when he re-entered service in January 1984, there were no abnormalities of the spine noted.  The Veteran declined separation examination in November 1986, and a medical officer's review of the Veteran's records revealed no examination was required.  

The post-service evidence begins with private treatment records dated between March 2000 and May 2000 which note the Veteran's difficulty performing his job due to lumbosacral pain which began after lifting something at work in January 2000; several other records reflect the Veteran's denial of back symptomatology prior to this incident, as well as his report that prior to the incident he worked 8 hours per day, 6 days per week between 1985 and 2000 as a truck driver transporting and carrying cargo and unloading the tucks for the warehouse employees, in crates most often weighing 50 pounds but sometimes weighing up to 100 pounds.  

In November 2007 the Veteran underwent a VA examination.  There, the Veteran related his low back pain to his service connected right knee disability.  He described the pain as a pressure like sensation with irradiation.  He denied numbness or tingling sensations, as well as muscle weakness.  Objective abnormalities included spasms, pain with motion and tenderness, but no atrophy, guarding or weakness.  The Veteran's posture, head position gait, and symmetry in appearance were all normal, although he had lumbar flattening.  Range of motion testing was done and revealed painful motion. The Veteran reported his usual occupation was a truck driver, and he had retired in 2000, due to multiple body pain, and psychiatric problems.  The examiner diagnosed lumbar spondylosis and lumbar muscle spasms, and in an August 2008 addendum opinion, while acknowledging he had not reviewed the service records or private treatment records, considered the Veteran's low back disability to be secondary to the aging process, and less likely caused by or the result of the Veteran's service connected disability.  

In May 2008, a private physician, Dr. R. Swihart wrote a statement setting out a series of facts, and then asserting the medical record supports that it is more likely than not the Veteran's chronic low back problems are a worsening of the injury occurred while in service and that the service connected left ankle and right knee disabilities affect and worsen the back disability.  

In March 2010, Dr. Swihart wrote a second statement.  In that, Dr. Swihart appears to hold that that the Veteran has chronic low back pain, and lumbosacral discogenic disease that had its onset during service, with the original injury aggravated several years post service.  He offered it is more likely than not that the worsening of the back condition is related to the original in-service injury.  He goes on to state that the Veteran has knee and ankle injuries, that cause him to have an abnormal gait; as a consequence of the abnormal gait, altered kinetics and shear forces, the Veteran was noted as being predisposed to develop degenerative changes in his weight bearing joints; and that the Veteran's service connected injuries have contributed to accelerated degenerative joint disease affecting his low back, hips and feet.  

Another VA opinion was rendered in December 2012, by the same physician who had examined the Veteran in 2007.  At this time, the examiner noted the Veteran injured his back while playing basketball in March 1981, and at that time he was diagnosed with a dorsal muscle strain.  He was treated and there is no evidence following this incident of any additional back pain or treatment.  Private treatment records from January 2000 indicate the Veteran complained of pain after lifting something at work.  He received treatment for his back through state insurance fund corporation of Puerto Rico.  From 1985 to 2000 he worked as a truck driver, this work required physical demanding job in his low back area, which made the Veteran prone to suffer from discogenic disease.  The examiner concluded the nature and etiology of the low back disorder is more likely caused by the normal aging process, due to his job as a truck driver, and not related  to his service connected conditions.  The examiner concluded the Veteran could obtain and secure sedentary work.   

The December 2012 opinion was augmented in August 2014, where the examiner addressed whether the Veteran's back disability was caused or aggravated by the service connected ankle and knee disabilities, concluding it was not the case.  The examiner emphasized that after 1981, the first report of back pain is in 2000, approximately 19 years following the reported injury during service.  In addition, it was observed the Veteran worked from 1985 to 2000 as a truck driver and was able to lift heavy objects for more than 15 years after service without complaints or treatment for a low back condition.  Further, it was after an injury post service that the Veteran made additional complaints.  Thus, the examiner concluded that it was the aging process that took place under these conditions that most likely caused the Veteran's current back disability, and that this record contained no evidence that the back condition was caused or aggravated by a service connected condition.  

In examining this record, it is noteworthy that the March 1981 back complaints were to the dorsal segment of the spine, rather than to the lumbar/sacral segments where the current disability is found.  Also noteworthy is that the current findings were made only after a 2000 injury, at which time the Veteran denied prior back symptoms, which is consistent with the absence of any post service records prior to that time, as well as the Veteran's service records which show no complaints after 1981.  In fact, the service records show that the Veteran denied having any back complaints after that 1981 incident.  That the Veteran then worked at a physically demanding job for many years, and it was only many years post service before his present disability was discovered, (and then after an injury) all lends support to the VA examiner's conclusion that it was the effects of this Veteran's aging process that produced his claimed disability.   

The statements from Dr. Swihart, while containing individual sentences favorable to the Veteran's claim, do not express them in a context that logically leads to the those favorable conclusions, and some sentences themselves are unintelligible.  (e.g., "The benefit of the doubt should favor the Veteran because his caregivers failed to absolutely discard the Discogenic Disease after his injury." March 2010 statement.)  He likewise does not explain what specific findings or underlying mechanisms show that the current disability in the lumbosacral spine was produced by the 1981 dorsal spine trauma, or show that dorsal trauma accelerated the present disability.  He further does not make clear what the relationship is between an abnormal gait, kinetics and shear forces as could eventually produce degenerative changes that would not otherwise have occurred.  These factors, together with the sense that Dr. Swihart waivers between concluding the Veteran has a chronic condition that arose in service, a condition that was aggravated years later by an in-service injury, to a condition that was caused or aggravated by knee and ankle disabilities, renders Dr. Swihart's statements of very limited probative value.  

Under the circumstances presented here, the Board concludes that the most probative medical opinions in this case are from the VA examiner.  As they are against the claim, a basis upon which to establish service connection has not been presented.  

In reaching this conclusion, the Board is aware that the Veteran himself believes that his back disability is related to service or his service connected knee and ankle disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the disease process affecting the Veteran's back is etiologically related to service and/or due to the knee or ankle conditions, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed back disability is in any way related to his military service or his knee or ankle conditions.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49  (1990). The Veteran's claim of entitlement to service connection for a back disability, to include as secondary to a service-connected condition, is not warranted.

III. TDIU 
 
A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater. Id. 

While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  

Prior to June 2, 2008

Prior to June 2, 2008, the Veteran was service connected for: advanced degenerative joint disease and torn menial meniscus of the right knee with a 10 percent rating, and a left ankle fracture with a 10 percent rating.  The Veteran's combined rating, prior to June 2, 2008, was 20 percent.  

SSA records reveal the Veteran has not engaged in substantial gainful activity since January 21, 2000.  He was granted SSA disability effective January 21, 2000, on account of his back condition, and psychiatric condition.   

Prior to June 2, 2008, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU.    

Even when the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, a total disability evaluation may still be assigned on a different basis. It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b). Therefore, exceptional cases may be submitted to the Director of Compensation and Pension Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability. 38 C.F.R. §§ 3.321 (b), 4.16(b). Here, the RO did not refer this particular case for extra-schedular consideration nor does the Board find that such referral is warranted. 

At the November 2007 VA joints examination, the examiner acknowledged the Veteran's ankle and knee conditions had effects on daily activities.  As it pertained to chores, shopping, recreation, traveling, the limitation was moderate, and sports were prevented.  The effect on feeding, bathing, dressing, toileting, and grooming was described as mild.  There was no indication the Veteran's conditions negatively affected his employment. 

There are no medical records prior to June 2008 indicating the Veteran was unable to obtain employment by reason of his service-connected disabilities.   

In these circumstances, the evidence does not show that prior to June 2, 2008,  the Veteran was unable to secure or follow a substantially gainful occupation solely by reason of service-connected disabilities, either individually or in the aggregate. Rather, it appears that his difficulty was attributable to his non-service connected impairments, to include his back disability and depression.  In reaching the conclusion to deny this claim, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, entitlement to a TDIU must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

From June 2, 2008  

Starting June 2, 2008, in addition to the ratings for his right knee and left knee conditions, the Veteran was granted service connected for major depressive disorder, with a 100 percent rating, and bilateral calcaneal spurs with a noncompensable rating.  The claim of entitlement to a total disability based on individual unemployability is moot as of June 2, 2008, due to the award of a 100 percent schedular evaluation for major depressive disorder.  See Bradley v. Peake, 22 Vet. App. 280 (2008). 

That notwithstanding, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC ) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250  (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11,229 -04  (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In the case at hand, there is no evidence that TDIU may be awarded independently of the Veteran's major depressive disorder.  The Veteran, in addition to being service-connected for major depressive disorder at a 100 percent rating, is also service-connected for advanced degenerative joint disease of the right knee as 10 percent disabling from January 27, 2006, left ankle fracture as 10 percent disabling from January 27, 2006, right knee instability as 10 percent disabling from January 287, 2011, and bilateral calcaneal spurs as 0 percent disabling since June 2, 2008.  

According to the December 2012 VA examiner, the Veteran was capable of obtaining secure and sedentary work.  The August 2014 examiner concluded there was no indication the Veteran's service connected conditions render him unemployable.  The Veteran was deemed capable to obtain secure sedentary work with light duty precautions.  

The Veteran has not argued, and no evidence indicates, that the service-connected disabilities of the right knee, left ankle, and bilateral calcaneal spurs, have prevented him from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2015).  Accordingly, there is no basis to find entitlement to TDIU benefits.  


ORDER

Entitlement to service connection for a low back disability, to include as secondary to a service-connected condition, is denied.  

Entitlement to a TDIU prior to June 2, 2008 is denied. 

Starting June 2, 2008, the issue of entitlement to a TDIU is moot.




____________________________________________
MICHAEL E.  KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


